Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from May 1, 2009 to May 31, 2009 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Read's Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7434 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Discover Card Master Trust I (the "Master Trust") and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. (C) Series 2003-4, Subseries 2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(c) hereto. (D) Series 2004-2, Subseries 2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(d) hereto. (E) Series 2005-2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2005-2, which is attached as Exhibit 99(e) hereto. (F) Series 2005-4, Subseries 1: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(f) hereto. (G) Series 2005-4, Subseries 2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2006-1, Subseries 2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(h) hereto. (I) Series 2006-2, Subseries 1: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2006-2, Subseries 1, which is attached as Exhibit 99(i) hereto. (J) Series 2006-2, Subseries 2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(j) hereto. 3 (K) Series 2006-2, Subseries 3: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(k) hereto. (L) Series 2006-3: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2006-3, which is attached as Exhibit 99(l) hereto. (M) Series 2007-1: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2007-1, which is attached as Exhibit 99(m) hereto. (N) Series 2007-2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2007-2, which is attached as Exhibit 99(n) hereto. (O) Series 2007-3, Subseries 1: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(o) hereto. (P) Series 2007-3, Subseries 2: On June 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(p) hereto. Series 2007-CC Collateral Certificate : On June 15, 2009, the Registrant made available the Monthly Certificateholders' Statement for May 2009 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on June 15, 2009 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. 4 No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under the Pooling and Servicing Agreement, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding.
